STONE, C. J.
— When Mrs. Cybele Dowdy intermarried with William Sandford, she being at the time administratrix of the estate of Stephen Dowty, her deceased husband, he, the said William, became thereby co-administrator with her, and liable for any act of administration she performed after-wards. — 2 Wms. Ex’rs, 6 Amer. Ed., bottom page 966.
William Sandford having the powers, and resting under the liabilities of his wife, Cybele, neither he nor his wife was a proper party complainant, in a suit which seeks to charge her sureties for a devastavit, committed by her; nor can her sureties, under any circumstances, be made to account to her for any default she may have committed. Nor should William Sandford be allowed to prosecute this suit as the next Mend of William Dowty. Their rights and interests, according to the averments of the bill, are antagonistic, and they should not be co-complainants.
Mrs. Sandford having ceased to be administratrix, it would seem that nothing remains but to bring her administration to a settlement. That can be done in the Chancery Court, at the suit of William Dowty, sole next of kin of Stephen Dowty, her intestate. To such proceeding both Mrs. Sandford and her husband are proper parties defendant, and her sureties may also be made defendants, if it is desired to hold them accountable for her devastavit.
Mrs. Sandford’s administration in chief, and Hall’s administration de bonis non, are distinct trusts, and their settlement should not be sought in one suit, in the shape the present proceedings are made to assume.
Many other matters are brought into this suit, which are not germane to the settlement of Mrs. Sandford’s administration, but we will not further particularize. The chancellor *169committed no error in Ms decretal order, of which tlie appel- , laiits can complain.
We have said above, that the two administrations of Mrs. Sandford and her brother, John W. Hall, can not be brought into one suit, framed as the present one is. -We will not say that, in a proper suit, instituted in the name of the infant heir, with a disinterested next friend, the entire, unsettled matters of this estate can not, in one suit, be brought into the Chancery Court, and there finally adjusted. If the averments of the present bill be true, each of the administrations has been a series of unauthorized acts, which, in many instances, may be classed as devastavits; and taking the averments to be true, William Sandford is responsible for many of the errors into which his wife fell, after her intermarriage with him. Possibly, too, John W. Hall has fastened personal liabilities on himself, by aiding his sister in some of her unauthorized acts of administration. Upon these questions we raise inquiries, without intending to decide them. Possibly, the affairs of the estate have become so complicated, that the services of a receiver would both facilitate and economize its adjustment. Should such course be advised and pursued, the Chancery Court, in its guardianship and care of the infant, will determine in what matters unauthorized acts shall be ratified, and to what extent suits shall be instituted, in enforcing the rights of the minor. A severe course should not be pursued, unless it is apparent that there has been dishonest, willful, or reckless maladministration. But, as we have said, we do not advise anything in reference to ulterior proceedings.
Affirmed.